___________

                                    No. 95-3739
                                    ___________

Richard Allen Godbey,                    *
                                         *
              Appellant,                 *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   District of Nebraska.
                                         *
Anne Hamill; Lisa Mapson; David          *            [UNPUBLISHED]
Merrill; Scott Isherwood; James          *
Rice; Deena Schernikau,                  *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     April 5, 1996

                           Filed:   April 10, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Nebraska inmate Richard A. Godbey appeals the district court's1 grant
of summary judgment to defendants in his 42 U.S.C. § 1983 action.      Having
carefully reviewed the record and the parties' briefs, we conclude that no
error of law or fact appears and that an opinion would lack precedential
value.


     Accordingly, we affirm.        See 8th Cir. R. 47B.




     1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-